This appeal is in the nature of a second application for a rehearing, as the law of this case was settled in the former opinion, 221 Ala. 103, 127 So. 550, and in which an application for rehearing was considered and overruled.
We have again considered the former opinion, and do not care to recede therefrom, and this trial was in conformity therewith, and the jury found that the keeping and caring for the cattle, and turning the same over to the bank, did not amount to such a payment as to stop the running of the statute of limitations in favor of this appellee.
The case of Bank of Conway v. Sutherland, 51 N.D. 399,200 N.W. 505, 37 A.L.R. 1186, in no wise conflicts with our former opinion. There the right of the indorser to plead the statute of limitations was not involved.
The judgment of the circuit court is affirmed.
Affirmed.
THOMAS, BROWN, and FOSTER, JJ., concur.